          Case 1:17-cv-03161-ER Document 122 Filed 10/06/20 Page 1 of 2




                                                       October 5, 2020

Via ECF
The Honorable Edgardo Ramos
United States District Judge for the
Southern District of New York                        at page 2.
40 Foley Square
New York, New York 10007

       Re:     Fernandez v. Catholic Guardian Services, et al.,
               Docket No. 1:17-cv-03161 (ER)(SN)

Dear Judge Ramos:

        We represent the named-Plaintiff, Thania Fernandez (“Fernandez”), and the forty opt-in
Plaintiffs, (collectively as “Plaintiffs”), in this conditionally-certified collective action arising
under the Fair Labor Standards Act and the New York Labor Law against Catholic Guardian
Services, and Craig Longley, and Grace Poppe, and Delorez Ortiz (collectively as “Defendants”).
On August 26, 2020, the Court granted the parties’ joint request to extend discovery to October
27, 2020, and further scheduled a case management conference for October 28, 2020, at 11:00
a.m. ECF 117. We write now to request an extension of the former and an adjournment of the
latter.

        Since the Court’s scheduling order, Defendants have deposed Ms. Fernandez, the parties
have scheduled a Rule 30(b)(6) deposition for October 12, 2020, and the parties are working to
schedule two or three of the opt-in plaintiff’s depositions in advance of the settlement
conference, as well as the individual defendants’ depositions in the event the settlement
conference is not successful. Additionally, Defendants have produced supplemental discovery
responses and documents to the undersigned for review. Moreover, the parties currently have a
settlement conference scheduled with Magistrate Judge Netburn on October 13, 2020. However,
in light of the additional discovery that has occurred and is planned, the parties believe that


                                                 1
            Case 1:17-cv-03161-ER Document 122 Filed 10/06/20 Page 2 of 2




  additional time is needed to have a productive settlement conference and therefore believe that
  adjourning the settlement conference to October 27, 2020, when Judge Netburn has additional
  availability, would be prudent.

          As such, we write now - - with Defendants’ consent - - to request a two-week extension
  of the discovery deadline to November 11, 2020, and an adjournment of the case management
  conference to a date thereafter to allow the parties to reschedule the settlement conference to
  October 27, 2020.

          We thank the Court for its time and attention to this matter.

                                                        Respectfully submitted,

                                                        ____________________
                                                        Caitlin Duffy, Esq.
                                                           For the Firm

  To: All parties via ECF




Plaintiff's request to extend the discovery deadline to November 11, 2020 is granted. The telephonic case
management conference is adjourned from October 28, 2020 until November 13, 2020 at 10 a.m. The
parties shall call the Court using the following conference call information: (877) 411-4591; Access Code:
3029857#.

It is SO ORDERED.




                                                                   10/6/2020




                                                   2
